Citation Nr: 1436981	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  06-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Nashville, Tennessee RO.  In September 2005, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.  In September 2008 and in July 2013, the case was remanded (by a different Veterans Law Judge (VLJ) than the undersigned VLJ) for additional development.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (in a new April 2014 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

It is reasonably shown that the Veteran's back disability began in service and has persisted since service.


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for service connection for a back disability.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that her current back disability began in service and has persisted since that time.  Specifically, she has alleged that she injured her back in service due to the following circumstances: attending monthly training which required her to carry very heavy Rapid Runway Repair (RRR) equipment (without being told of the proper lifting techniques), to wear a flack vest with 20 pounds of equipment on her back, and to wear a gas mask; sleeping on a mattress that was too hard; falling on some ice during an exercise in Korea; and falling in the ocean on a lava rock while stationed in Korea.  She has also consistently reported that every time she had told her military supervisor that she was enduring back pain, she had been told to stop complaining, and thus she did not go to the health clinic each time she experienced back pain in service.

The Veteran's service treatment records (STRs) document the following findings.  At her May 1989 service entrance examination, no spine abnormalities were noted.  In June 1991, she complained of upper back pain for two months, as well as early morning back pain between the shoulders upon awakening; she was assessed with back pain secondary to a too-soft mattress.  In November 1994, she complained of nausea and vomiting for two days, and dysuria and low back pain for one day.  She did not undergo a service separation examination.

On an April 1996 report of medical history (less than one year after her service discharge), the Veteran indicated having a history of recurrent back pain.  Thereafter, the first evidence in the record documenting medical treatment for her back pain is dated in March 1999.  The Veteran has alleged on multiple occasions, including in testimony at her September 2005 DRO hearing, that she did not seek formal medical treatment for her back between 1995 and 1999 because she could not afford it, but that she did begin to undergo massage therapy for her back during those years (for which she could not provide documentation because she always paid in cash due to lack of insurance coverage for the massages).

The medical evidence of record beginning in March 1999 documents ongoing complaints of back pain for the Veteran.  A March 1999 private treatment record noted her report that she had been experiencing "constant moderate low back pain since falling on lava rock" (an alleged in-service injury); the examining provider noted that "[a]n acute exacerbation of this chronic condition has occurred."  A November 2001 private treatment record noted her report of feeling pain and a strain in her back after gardening that day, and she was assessed with acute lumbosacral strain; at a follow-up visit two days later, the examining provider assessed her with a lumbar sprain/strain, focal spasm, complicated by posture and weight, and at physical therapy that day she was assessed with lumbar strain and possible L5 compression/disc derangement on the right.  A February 2003 private treatment record noted her report of right-sided neck pain, shoulder girdle pain, and arm pain, and the examining provider made a finding of vertebral subluxation complex at C1, C5, T6, T8, T11, and L5.  A March 2005 private treatment record noted her complaint of low back pain which had been "off & on over years."  Private x-rays of her lumbosacral spine revealed slight narrowing of the L5-S1 interspace with osteophytes in L4-L5, and an impression was rendered of mild degenerative changes of the lumbosacral spine.

On VA spine examination in December 2012, the Veteran reported a history of back pain dating back to 1991 (when she had to get a replacement mattress in service) and that such back pain had persisted since then.  The examiner noted that contemporaneous (December 2012) VA x-rays did not document any arthritis in the thoracolumbar spine.  The examiner diagnosed the Veteran with thoracolumbar strain, and noted that the date of diagnosis was 1991.  The examiner opined that this disability was less likely as not (less than 50/50 probability) caused by or a result of service.  The rationale provided for this opinion was that after the Veteran's history of a sick visit in service for back pain in June 1991, there was no evidence of an ongoing chronic back condition between 1995 (when the Veteran left service) and 1999 (when the evidence documents treatment for a back condition).

In a June 2014 addendum, the December 2012 VA examiner again opined that the Veteran's back disability was less likely as not (less than 50/50 probability) caused by or a result of service.  The rationale provided for this opinion was that after the Veteran had treatment for "acute back injury" in June 1991 while in service, the examiner could not find medical records that indicated treatment for an ongoing back condition, or any documentation of prescribed physical therapy for a back condition, between 1995 (when the Veteran left service) and 1999 (when the evidence documents treatment for a back condition).  Thus, the examiner opined that there was no evidence that the Veteran's back injury for which she was treated in 1991 became chronic.

In a July 2014 statement, the Veteran reiterated that she had been suffering from chronic back pain since service and that such back pain continued to the present day.

In a July 2014 statement, a friend of the Veteran (I.L.N.) asserted that she had known the Veteran since 1997.  I.L.N. stated that the Veteran had experienced chronic back pain since she had known her and that it continued to bother her today.  I.L.N. further stated that she used to get massages with the Veteran on a monthly basis between 1997 and 2002 (which the Veteran told her had helped with her back pain).  I.L.N. affirmed that most of the spas that they frequented during that time period were no longer in business and that they had paid in cash due to lack of insurance coverage for the massages.

The Veteran is competent to describe her symptoms of continuous back pain without any specialized knowledge or training, and the Board accepts her statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of a back disability.  STRs note treatment for back pain in June 1991 and November 1994 while in service, and she also indicated on an April 1996 report of medical history (less than one year after her service discharge) that she had a history of recurrent back pain.  Furthermore, the Board interprets the following evidence as medical findings which show continuity of symptomatology of a back disability since service: (1) a March 1999 private treatment record noted the Veteran's report that she had been experiencing "constant moderate low back pain since falling on lava rock" (an alleged in-service injury), and the examining provider noted that "[a]n acute exacerbation of this chronic condition has occurred"; (2) a March 2005 private treatment record noted the Veteran's complaint of low back pain which had been "off & on over years"; and (3) the December 2012 VA examiner's diagnosis of thoracolumbar strain for the Veteran was noted to have an onset date of 1991 (i.e., during service).  While the December 2012 VA examiner opined (in both December 2012 and in June 2014) that the Veteran's current back disability was less likely as not (less than 50/50 probability) caused by or a result of service, the examiner based this opinion on the erroneous conclusion that there was no evidence of an ongoing chronic back condition between 1995 (when the Veteran left service) and 1999 (when the evidence documents treatment for a back condition), when in fact the March 1999 and March 2005 private treatment records show continuity of symptomatology of a back disability since service, and the Veteran has provided consistent, credible statements alleging such continuity of symptomatology throughout the record.  Therefore, the December 2012 VA examiner's opinion is inadequate and thus entitled to no probative weight.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's back disability began in service and has persisted since service, and service connection for a back disability is warranted.


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


